Title: To George Washington from John Stark, September 1781
From: Stark, John
To: Washington, George


                  
                     Dear General
                     
                        ? September 1781
                     
                  
                  Since my last, nothing extraordinary has turned up in this department, except seven deserters, who shall be sent to you as soon as possible; and a few tories that have been taken on the frontiers.  I inclose you a copy of a letter found with one of them, and am in hopes, by this time, that the writer is a prisoner likewise.
                  I am informed that forty-seven of the enemy’s Indians are coming down here to make a treaty with us, while their young men are cutting our throats.  I think, until their insolence is chastised in a severe manner, we never can expect peace in this quarter.  The bearer of this, Major Guather, has found fifty-five shells, twelve boxes musket balls, one vise, and one pair hand-screws in the river near Saratoga.  It is reported that the enemy sunk some cannon in the river.  I should think a farther search would be necessary, but, by reason of the scarcity of men, it has been neglected.  I am, sir, &c., &c.,
                  
                     John Stark.
                     
                  
               